TERRELL, PJ.,
(concurring):
I concur in the judgment for the reason that the action of the trial court upon the evidence was justified.
The award to plaintiff for the support of the child was a mere order of the court subject at any time to change by the court. It could have been enforced by the court to the full extent by contempt proceedings against the defendant. It never could have been enforced by the plaintiff as a judgment until it was reduced to judgment. At all times prior to the entry of this judgment the trial court, in the exercise of its discretion, had a lawful right to enter judgment or to refuse to enter judgment upon said award.